Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Brazos Valley Roadrunners, LLC,                       Appeal from the County Court at Law No.
Appellant                                             2 of Brazos County, Texas (Tr. Ct. No.
                                                      6125-B). Opinion delivered by Justice
No. 06-20-00088-CV         v.                         Stevens, Chief Justice Morriss and Justice
                                                      Burgess participating.
Randall Hargrove, Appellee


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Brazos Valley Roadrunners, LLC, pay all costs
incurred by reason of this appeal.


                                                      RENDERED APRIL 23, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk